Filed:   February 17, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                            Nos. 96-2779(L)
                      (11-CA-16107, 11-CA-17139)



Beverly Enterprises, etc.,

                                                          Petitioner,

           versus


National Labor Relations Board,
                                                          Respondent.



                              O R D E R



     The court amends its opinion filed January 19, 1999, as

follows:
     On page 14 -- the first sentence of the dissent is corrected

to read: "I dissent in both Nos. 96-2778/97-1037 (Glasgow) and 96-

2779/97-1078 (Carter Hall)."
                                       For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                                               Opinion on Rehearing En Banc



PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BEVERLY ENTERPRISES, VIRGINIA,
INCORPORATED, d/b/a Carter Hall
Nursing Home,
Petitioner,

v.

                                                                         No. 96-2779
NATIONAL LABOR RELATIONS BOARD,
Respondent.

AMERICAN FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL
ORGANIZATIONS (AFL-CIO),
Amicus Curiae.

NATIONAL LABOR RELATIONS BOARD,
Petitioner,

v.

BEVERLY ENTERPRISES, VIRGINIA,
INCORPORATED, d/b/a Carter Hall
                                                                         No. 97-1098
Nursing Home,
Respondent.

AMERICAN FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL
ORGANIZATIONS (AFL-CIO),
Amicus Curiae.

On Petition for Review and Cross-application
for Enforcement of an Order of the
National Labor Relations Board.
(11-CA-16107, 11-CA-17139)
Argued: June 2, 1998

Decided: January 19, 1999

Before WILKINSON, Chief Judge, and WIDENER,
MURNAGHAN, ERVIN, WILKINS, NIEMEYER, HAMILTON,
LUTTIG, WILLIAMS, MICHAEL, MOTZ, Circuit Judges,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Petition for review granted and cross-application for enforcement
denied by published opinion. Judge Niemeyer wrote the majority
opinion, in which Chief Judge Wilkinson and Judges Widener, Wil-
kins, Hamilton, Luttig, and Williams joined. Senior Judge Phillips
wrote a dissenting opinion, in which Judges Murnaghan, Ervin,
Michael, and Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Andrew Allen Peterson, JACKSON, LEWIS, SCHNITZ-
LER & KRUPMAN, White Plains, New York, for Petitioner. Linda
Jill Dreeben, NATIONAL LABOR RELATIONS BOARD, Washing-
ton, D.C., for Respondent. ON BRIEF: James D. Williams, Jr.,
Thomas V. Walsh, JACKSON, LEWIS, SCHNITZLER & KRUP-
MAN, White Plains, New York, for Petitioner. Frederick L. Feinstein,
General Counsel, Linda Sher, Associate General Counsel, Aileen A.
Armstrong, Deputy Associate General Counsel, Joseph A. Oertel,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for
Respondent. Jonathan P. Hiatt, AFL-CIO, Washington, D.C.; David
M. Silberman, Laurence Gold, Washington, D.C., for Amicus Curiae.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

After Beverly Enterprises, Virginia, Inc., refused to bargain with a
unit certified by the National Labor Relations Board that included

                    2
licensed practical nurses who were functioning as"charge nurses," the
Board found that Beverly Enterprises had committed an unfair labor
practice under §§ 8(a)(1) and 8(a)(5) of the National Labor Relations
Act. Beverly Enterprises filed this petition for review, arguing that the
licensed practical nurses were "supervisors" under § 2(11) of the Act
and thus were not entitled to organize and bargain collectively pursu-
ant to § 7. Because we hold that these licensed practical nurses are
"supervisors" under the Act, we grant Beverly Enterprises' petition
and deny the Board's application for enforcement of its order.

I

Beverly Enterprises, Virginia, Inc., operates Carter Hall Nursing
Home in Dryden, Virginia, a home which serves 50 patients housed
in two wings with 32 and 18 beds, respectively. The top level of man-
agement at Carter Hall consists of an Administrator and three regis-
tered nurses who hold the positions of Director of Nursing, Assistant
Director of Nursing, and RN Supervisor. Direct patient care is pro-
vided by six licensed practical nurses ("LPNs") (one of whom is part-
time) who function as charge nurses and 21 certified nursing assis-
tants. The Director and Assistant Director of Nursing and the RN
Supervisor do not directly supervise the nursing assistants.

The Director and Assistant Director of Nursing work at the nursing
home during the first shift (8:00 a.m. to 4:30 p.m.) each weekday and
the RN Supervisor works eight hours each day on Saturday and Sun-
day. During the second and third shifts of each day, the LPN charge
nurses are the most senior employees present at the nursing home.

The written job descriptions for LPN charge nurses and certified
nursing assistants specify that nursing assistants report to the LPNs
and that the LPNs supervise the nursing assistants. In particular, the
nursing assistants' job description directs the nursing assistants to
adhere "to the instructions issued by the [LPN] charge nurse and nurs-
ing department policies and procedures," to "perform[ ] other duties
that may be assigned by charge nurse," and to"be able to work under
close supervision." Similarly, the job description for the LPNs
instructs that they are to develop a plan with team members for the
care of the patients assigned to the team, "to direct and supervise the
number of the nursing team carrying out the plan," and to establish

                     3
procedures whereby the team "continuously evaluates and revises the
plan to meet changing needs of the patients." The job description
assigns to LPNs the responsibility for supervising nursing assistants,
assigning them nursing care tasks, teaching them nursing procedures,
and, when the Administrator and Director of Nursing are absent from
the facility, "tak[ing] action necessary for continued operation of the
nursing home."

Consistent with these written job descriptions, the LPNs at Carter
Hall assign the nursing assistants to particular patients and direct their
work. While the Director and Assistant Director of Nursing formulate
an overall work schedule that outlines the services to be provided to
each patient, the LPNs implement the schedule and direct "everything
that happens on the unit." Based on the LPNs' knowledge of the nurs-
ing assistants' skills, experience, and personalities, the LPNs match
the nursing assistants with the patients, filling out daily assignment
sheets and adjusting them as needed. The LPNs monitor the nursing
assistants' break time and adjust breaks as needed, and they allow
nursing assistants to go home early when sick. In those circumstances,
the LPNs may procure replacements as necessary, but they may not
discipline a replacement who refuses to show up.

While LPN charge nurses are not authorized to directly discipline
nursing assistants for not coming to work or for other work infrac-
tions, the LPNs do have authority to send them home for misbehavior.
In addition, the LPNs provide input for disciplinary decisions made
by the Director and Assistant Director of Nursing and are authorized
to "write up" nursing assistants. While this authority has only been
used sporadically, in at least one situation, an LPN charge nurse sent
a nursing assistant home for misbehavior and, solely on the recom-
mendation of the LPN, that nursing assistant was discharged.

For two-thirds of the time during any given week, the LPN charge
nurses are the most senior representatives of Beverly Enterprises pres-
ent at Carter Hall and, during that period, they are authorized to
ensure the continued operation of the nursing home in a proper man-
ner. Thus, in cases of emergency or disaster, the LPNs are authorized
to order the evacuation of the home and to direct the plan of evacua-
tion.

                     4
On January 21, 1993, the United Mine Workers of America (the
"Union") petitioned the National Labor Relations Board (the "NLRB"
or the "Board") to hold a representational election to allow the Union
to represent a unit of approximately 40 non-supervisory employees at
Carter Hall, including the six LPN charge nurses. Beverly Enterprises
contested the inclusion of its LPNs in the unit, but the Regional
Director concluded, following a hearing, that the LPN charge nurses
were covered employees and not supervisors, thus including them in
the potential bargaining unit. In his findings, the Regional Director
acknowledged the various responsibilities given to the LPN charge
nurses, but he acted on the Board's "reticen[ce] to find such care-
givers to be supervisors":

          The Board has carefully avoided applying a definition of
          "supervisor" to a health care professional who gives direc-
          tion to other employees in the exercise of professional judg-
          ment, which direction is incidental to the professional's
          treatment of patients, and thus is not the exercise of supervi-
          sory authority in the interest of the Employer.

(quoting St. Mary's Infant Home, 258 N.L.R.B. 1024, 1039 (1981)).

Following an election, which the Union won, the Board certified
the unit. The Union then attempted to bargain with Beverly Enter-
prises, but Beverly Enterprises refused. Shortly thereafter, the
Supreme Court handed down its decision in NLRB v. Health Care &
Retirement Corp. of America, 511 U.S. 571 (1994), which rejected the
analysis upon which the NLRB had relied to decide the employment
status of the LPNs at Carter Hall. Accordingly, the Board allowed the
Regional Director to reconsider his decision. The Regional Director
issued a supplemental decision which reached the same outcome as
his previous decision, but on different grounds. The Regional Director
evaluated a few, but not all, of the responsibilities assigned to LPN
charge nurses at Carter Hall and then concluded summarily that the
LPNs' functions were "routine and essentially clerical [in] nature" and
therefore did not satisfy the requirements of 29 U.S.C. § 152(11)
(defining the meaning of "supervisor").

Through a separate proceeding, the Board ordered Beverly Enter-
prises to begin bargaining with the Union and, upon Beverly Enter-

                    5
prises' refusal, found that Beverly Enterprises committed an unfair
labor practice in violation of 29 U.S.C. § 158(a)(1) (prohibiting
employers from interfering with employees' exercise of rights under
the NLRA) and § 158(a)(5) (requiring employers to bargain with cer-
tified representatives).

On appeal from the Board's order, a divided panel of this court
granted the Board's petition for enforcement, holding that Beverly
Enterprises' LPNs were not supervisors under the National Labor
Relations Act. See Beverly Enterprises, Virginia, Inc. v. NLRB, 136
F.3d 361 (4th Cir. 1998) (per curiam). By order dated March 30,
1998, the full court vacated that panel opinion and ordered that the
case be reheard en banc.

II

While the National Labor Relations Act ("NLRA") grants "employ-
ees" the right to self-organize and bargain collectively, see 29 U.S.C.
§ 157; Hanna Mining Co. v. Marine Eng'rs Beneficial Ass'n, 382
U.S. 181, 188 n.11 (1965), the Act's coverage does not apply to "any
individual employed as a supervisor," 29 U.S.C.§ 152(3). Accord-
ingly, supervisors may not be certified as part of a collective bargain-
ing unit.

The Act defines "supervisor" to mean:

          [A]ny individual having authority, in the interest of the
          employer, to hire, transfer, suspend, lay off, recall, promote,
          discharge, assign, reward, or discipline other employees, or
          responsibly to direct them, or to adjust their grievances, or
          effectively to recommend such action, if in connection with
          the foregoing the exercise of such authority is not of a
          merely routine or clerical nature, but requires the use of
          independent judgment.

29 U.S.C. § 152(11). Thus, in order to qualify as a supervisor under
the NLRA, an employee must meet three criteria: (1) she must be
authorized to perform or recommend at least one of the twelve duties
enumerated in § 152(11); (2) her authority must promote the interest

                     6
of the employer; and (3) the exercise of her authority must require
the use of independent judgment. See, e.g., NLRB v. Health Care &
Retirement Corp. of America, 511 U.S. 571, 573-74 (1994); Glenmark
Assocs., Inc. v. NLRB, ___ F.3d ___, 1998 WL 324522, at *5 (4th Cir.
June 19, 1998).

To find that an employee has satisfied the first prong of this test,
a factfinder need only find that the employee has the authority to per-
form any single one of the twelve enumerated duties. See, e.g., NLRB
v. St. Mary's Home, Inc., 690 F.2d 1062, 1065 (4th Cir. 1982);
Monongahela Power Co. v. NLRB, 657 F.2d 608, 612 (4th Cir. 1981).
And the employee need not actually perform an enumerated duty to
satisfy the first prong so long as the employee has the authority to do
so, "for it is the power and not the frequency of its use which is dispo-
sitive." St. Mary's Home, 690 F.2d at 1068; see also NLRB v. Tio
Pepe, Inc., 629 F.2d 964, 969 (4th Cir. 1980).

To meet the second prong of the test, that an employee's authority
promote the interest of the employer, the authority given to the
employee must be exercisable "within the scope of employment or on
the authorized business of the employer." Health Care, 511 U.S. at
578 (citation omitted). In the context of a nursing home, it thus is
apparent that simply because a nurse acts to care for patients does not
preclude a finding that the nurse is working in the interest of the
employer. See id. at 579-80.

And finally, to meet the third prong, authority must be exercised
with "independent judgment," meaning that it must be exercised in a
non-ministerial way to achieve management goals. The Court made
clear in Health Care that the use of independent judgment is distinct
from a mere exercise of professional expertise. Thus, when an
employer grants to an employee the authority to use judgment in the
management or evaluation of other employees, that judgment is inde-
pendent judgment under the NLRA, not the exercise of professional
expertise. See Glenmark, ___ F.3d at ___, 1998 WL 324522, at *6
(quoting Health Care, 511 U.S. at 583); see also Passavant Retire-
ment & Health Ctr. v. NLRB, ___ F.3d ___, 1998 WL 416905, at *6
(3d Cir. July 24, 1998).

In applying the definition of supervisor in 29 U.S.C. § 152(11), the
Board has, we believe, manifested an irrational inconsistency. In ear-

                    7
lier interpretations of § 152(11), the Board read the statutory defini-
tion of supervisor to include an LPN who is the most senior employee
on the job site during the night shift and who has authority to assign
certain duties to nurses aides and effectively to recommend their dis-
charge. Thus, in National Living Ctrs. Inc., 193 N.L.R.B. 638 (1971),
the Board noted:

          Moody is the only L[P]N working the night shift, and is
          clearly responsible for seeing that the work on this shift is
          performed as required. As pointed out, if Moody is not a
          supervisor then one must conclude that the entire nursing
          home and its many patients are left without any direct super-
          vision during the night hours, and this is not the case.
          Moody assigns certain duties to the three or four nurses
          aides on her shift, and checks the patients rendering the ser-
          vices an L[P]N is capable of giving. She has the authority
          to, and does, grant time off, and she also effectively recom-
          mends discharges and transfers to other shifts.

Id. at 639; see also Pine Manor Nursing Ctr., 270 N.L.R.B. 1008, 1009
(1984) (relying principally on LPNs' effective authority to recom-
mend nurses aides for termination, retention, and merit-based wage
increases to find the LPNs to be supervisors); Avon Convalescent
Ctr., Inc., 200 N.L.R.B. 702, 705 (1972) (relying principally on LPNs'
authority to give nurses aides "directions, work orders and assign-
ments" to find LPNs supervisors); University Nursing Home, Inc.,
168 N.L.R.B. 263, 265 (1967) (relying on LPN's supervision of three
nurses aides in performance of tasks for patients and review of
patients' charts to ensure that physicians' instructions are followed to
find the LPN a supervisor). As recently as 1993, the Board found that
LPNs exercised independent judgment and therefore were supervisors
when they evaluated nurses aides and furnished the evaluations to
their employer to provide a basis for the nurses aides' merit raises and
departmental bonuses. See Bayou Manor Health Ctr., Inc., 311 N.L.R.B.
955, 955 (1993).

Yet later that same year, when considering a factual circumstance
similar to those in these other cases, the Board concluded that LPNs,
even though they exercised some independent judgment, were never-
theless not supervisors because the judgment they exercised was for

                    8
the benefit of the patients and therefore not for the benefit of the
employer. See Beverly Enterprises, Ohio, Inc., 313 N.L.R.B. 491
(1993). Rather than follow its precedents established in the earlier
cases, the Board concluded that the LPNs were not supervisors
because the exercise of independent judgment was"for the most part
given as an extension of the nurses' professional or technical judg-
ment in the interest of providing sound patient care." Id. at 505. Such
judgment, the Board held, was not the exercise of supervisory author-
ity "in the interest of the employer." Id.

After the Supreme Court in Health Care rejected the NLRB's rule
that nurses acting in the interests of their patients were not acting in
the interests of their employers, the NLRB crafted a new approach to
the status of LPNs using different language to reach the same substan-
tive outcome. See, e.g., Providence Hosp. and Alaska Nurses' Ass'n,
320 N.L.R.B. 717 (1996); Nymed, Inc., 320 N.L.R.B. 806 (1996). Under
this new approach, the Board concluded that charge nurses are non-
supervisory employees even when they possess the authority to assign
employees work tasks based on their skills, the authority to decide
when more health care workers need to come to work, the authority
to let staff off work early, the authority to evaluate other workers, and
the authority to coordinate patient care within a unit -- all because
these types of authority were found to be lacking independent judg-
ment. See Providence Hosp., 320 N.L.R.B. at 730-32; Nymed, 320
N.L.R.B. at 810-13. This conclusion is diametrically opposed to the
Board's earlier position that LPNs with such authority -- indeed, with
even less authority -- exercised independent judgment. Thus, rather
than return to its original reading of 29 U.S.C.§ 152(11) that LPNs
with the authority to assign work, to assign nurses aides to tasks, and
effectively to recommend discipline are supervisors, the Board has
now adopted the position that LPNs are not supervisors even though:
they are the highest-ranking employees at a nursing home for two-
thirds of the time; they assign and direct nurses aides; they are autho-
rized to send nurses aides home in aggravated circumstances; and
they effectively recommend discipline. What promoted this shift from
its earlier position is unclear. Compare National Living Ctrs., 193
N.L.R.B. at 639. But it has prompted widespread speculation that the
Board's decisions on this subject are based not on the three-pronged
test of the Act but on a "policy bias."

                     9
In Glenmark, we noted: "We are not the first court to wonder
whether this new interpretation is an end run around an unfavorable
Supreme Court decision in order to provide policies of broadening the
coverage of the Act, maximizing the number of unions certified, and
increasing the number of unfair labor practice findings it makes."
Glenmark, ___ F.3d at ___ n.8, 1998 WL 324522, at *6. And in
Caremore, Inc. v. NLRB, 129 F.3d 365 (6th Cir. 1997), a case involv-
ing facts and issues nearly identical to ours, the Sixth Circuit noted,
in reversing the Board, that the case there was not close, id. at 370,
and admonished the Board not to follow its unjustified position that
"supervisory status is almost never to be accorded nurses whose
supervisory authority is exercised over less-skilled professionals in
the interest of patient care," id. at 371. Indeed, in Health Care, the
Supreme Court observed that because of the inconsistency of the
Board's interpretations with the statutory language and Supreme
Court precedent, the Board "seeks to shift ground, putting forth a
series of [unpersuasive] nonstatutory arguments." 511 U.S. at 580.
And even before the decision in Health Care, we had noted a pecu-
liarity in the Board's litigating position. In St. Mary's Home, we
observed that the Board's position on who constituted a supervisor
was so manifestly inconsistent that one commentator"aptly observed"
that the Board was displaying an "institutional or policy bias." 690
F.2d at 1067.

While the NLRB's application of the Act over which it is given
charge is entitled to deference, the Board's legal positions must none-
theless be rational and consistent with the Act. See Health Care, 511
U.S. at 576; NLRB v. Yeshiva Univ., 444 U.S. 672, 691 (1980). And
at bottom "[i]t is the function of the courts. . . to say what an enacted
statute means." Health Care, id. at 582 (quoting Pierce v.
Underwood, 487 U.S. 552, 566 (1988)). The determination of whether
a given set of facts fulfills the statutory criteria poses the legal ques-
tion of what the statute means.

III

Turning now to the circumstances before us, we must determine
whether the facts of record fulfill the statutory requirements of "su-
pervisor" (1) that the Carter Hall LPNs be authorized to perform or
recommend any of the twelve duties enumerated in 29 U.S.C.

                     10
§ 152(11), (2) that in performing or recommending any of these
duties, they act in the interest of their employer, and (3) that the exer-
cise of authority require the use of independent judgment.

First, it is clear from the record that Carter Hall LPNs perform sev-
eral of the duties itemized in § 152(11). LPN charge nurses at Carter
Hall indisputably have the ability and responsibility to assign and
direct the 21 nursing assistants as well as to send them home if neces-
sary and effectively to recommend their suspension or discharge.
Charge nurses have the authority to assign nursing assistants to work
tasks and to assign and reassign them to particular wings and patients.
They also fill out daily assignment sheets for the nursing assistants
that instruct the nursing assistants about the work they need to accom-
plish over the course of a day. Although the LPNs may not alter a
nursing assistant's job classification, they have complete authority to
assign the work that is performed by the nursing assistants. Indeed,
the very job description of the charge nurse recognizes the LPNs'
authority to "[a]ssign[ ] the nursing care to the patient to be given by
others, utilizing the skill of the personnel to the maximum benefit of
the patient."

In addition to making work assignments, the LPN charge nurses
have the authority responsibly to direct nursing assistants in their
work on a daily basis. Besides directing nursing assistants in their
work tasks and assignments, charge nurses are "responsible for every-
thing that happens on the unit." The charge nurse may alter and moni-
tor nursing assistants' break times, may decide when a nursing
assistant may go home early, may adjust nursing assistants' work
schedules to ensure that necessary work is completed, and may decide
when it is necessary to call in a replacement nursing assistant. In the
case of an emergency, a charge nurse may order an evacuation of the
nursing home and direct that evacuation. Furthermore, at all hours
when a registered nurse is not on duty -- virtually two-thirds of the
time -- "the Charge Nurse is authorized to take action necessary for
continued operation of the nursing home."

In addition, there is undisputed evidence in the record that charge
nurses have the authority to send nursing assistants home for misbe-
havior and effectively to recommend their discharge -- to "write up"
nursing assistants. Indeed, this authority has been used in its most dra-

                     11
matic form in at least one instance when a charge nurse suspended a
nursing assistant -- without any guidance from upper management --
and then effectively recommended that nursing assistant's discharge.
The decision to terminate this employee "was based totally on the
information that the Charge Nurse gave us about the incident and her
recommendations." The mere fact that this authority exists compels
a finding that Carter Hall charge nurses undertake§ 152(11) enumer-
ated duties, even if this authority is only used on occasion. See St.
Mary's Home, 690 F.2d at 1068; Tio Pepe, 629 F.2d at 969.

As for the second prong of the supervisor status test, the charge
nurses' enumerated § 152(11) duties are, under Health Care, indispu-
tably undertaken in the interest of the charge nurses' employer. "Pa-
tient care is the business of a nursing home, and it follows that
attending to the needs of the nursing home patients, who are the
employer's customers, is in the interest of the employer." Health
Care, 511 U.S. at 577. The direction, assignment, and discipline of
nursing assistants are management decisions made in the interest of
Beverly Enterprises, and when the Carter Hall charge nurses exercise
their authority to make these decisions, they act in Beverly Enter-
prises' interest.

It is the third prong of the § 152(11) test-- whether the charge
nurses exercise independent judgment -- on which the Board relies
in this case to argue that LPNs are not supervisors. Although the
Board acknowledges that Carter Hall charge nurses direct and assign
work to nursing assistants, it argues that they"do so only in a `routine
manner' without utilizing `independent judgment.'" The record, how-
ever, does not support this position.

To begin with, almost two-thirds of the time that Beverly Enter-
prises operates Carter Hall -- 15 1/2 hours a day on weekdays and 16
hours a day on weekends -- LPN charge nurses are the most senior
staff at Carter Hall. During this time, they are authorized "to take
action necessary for continued operation of the nursing home." It
strains credulity to imagine that for two-thirds of the operating time
of the nursing home, no judgments other than routine and clerical
judgments are made to keep the home operating. See Glenmark, ___
F.3d at ___, 1998 WL 324522, at *8; see also National Living Ctrs.,
193 N.L.R.B. at 639 (where the Board made the same observation under

                     12
its earlier position). During this time, LPNs are faced with an array
of decisions that require independent judgment. Among other respon-
sibilities, they are required to decide which nursing assistants work
where, which nursing assistants are to provide treatment for which
patients, whether a nursing assistant's misbehavior warrants sending
the nursing assistant home, and whether exigent circumstances
require an evacuation of the nursing home. These are not the deci-
sions of a mere "night watchman." To the contrary, such decisions,
made without guidance from upper management, clearly require judg-
ment that is "sensitive and nuanced," and much more than ministerial.
See Caremore, 129 F.3d at 370.

Moreover, these judgments are by and large made without any
guidelines or established criteria. As the Board concedes, Beverly
Enterprises provides no list of criteria by which assignments, direc-
tion of nursing assistants, or emergency dismissals are to be made.
LPN charge nurses are thus "responsible for everything that happens
on the unit" without having any guidelines to instruct them how to
undertake that responsibility. The reason such guidelines are absent
is clear -- the charge nurses have the authority to undertake their
duties using their independent judgment.

Furthermore, contrary to the position taken by the Board, the deci-
sions that the charge nurses make are management decisions, not ones
related solely to a nurse's professional expertise. The Board would
collapse the distinction between management prerogatives and profes-
sional knowledge. But the assignment of work, direction of nursing
assistants, discipline of nursing assistants, and similar duties are not
simply professional medical functions. Rather, such decisions are part
and parcel of what it means to be a manager and a supervisor. Every
assignment of work requires some level of expertise, but supervisors
need not be ignorant of the work situation which they supervise to fall
within the § 152(11) definition of "supervisor." Rather, certain types
of decisional authority, regardless of the manager's professional
knowledge, make one a supervisor under the NLRA.

In this case, the Carter Hall LPNs have the authority to run the
home in the absence of other management. They assign tasks to per-
sonnel and personnel to tasks and work locations. They regulate tasks
and work-breaks as well as direct the nursing assistants in the comple-

                    13
tion of their work in an entirely discretionary manner. They are even
authorized to transfer nursing assistants to different wings of the nurs-
ing home at their discretion, and they are authorized to send a nursing
assistant home for misbehavior without the approval of other
management. Finally, they can declare and direct an evacuation when
they deem the circumstances warrant it. Such decisions, by their very
nature, make one a supervisor under the NLRA.

In so holding, we continue in line with our precedents in Glenmark
and St. Mary's Home, and we note our circuit's agreement with the
general approach taken on this issue by the Third and Sixth Circuits.
See Passavant Retirement & Health Ctr. v. NLRB, ___ F.3d at ___,
1998 WL 416905, at *6 (3d Cir. July 24, 1998); Mid-America Care
Found. v. NLRB, ___ F.3d at ___, 1998 WL 374748, at *3 (6th Cir.
July 8, 1998); Caremore, 129 F.3d at 368-71. Although we reach a
different result than that reached in somewhat similar circumstances
by the D.C., Eighth, and Ninth Circuits, see Beverly Enterprises, Min-
nesota, Inc. v. NLRB, ___ F.3d at ___, 1998 WL 385917, at *4-7 (8th
Cir. July 13, 1998); Beverly Enterprises, Pennsylvania, Inc. v. NLRB,
129 F.3d 1269, 1270-71 (D.C. Cir. 1997); Providence Alaska Med.
Ctr. v. NLRB, 121 F.3d 548, 552-55 (9th Cir. 1997), we note that the
legal determination of whether an LPN is a supervisor depends of
necessity on the underlying facts. To the extent that these circuits
reach a different conclusion on the statutory meaning of independent
judgment, however, we decline to follow their approach.

Accordingly, Beverly Enterprises' petition for review is granted
and the NLRB's decision is reversed. The NLRB's application for
enforcement of its order is denied.

IT IS SO ORDERED.

PHILLIPS, Senior Circuit Judge, dissenting:

I dissent in both Nos. 96-2778/97-1037 (Glasgow) and
96-2779/97-1078 (Carter Hall). I would enforce the
Board's orders and deny the petitions for review in both of these cases
essentially for the reasons given in Judge Hall's majority opinions in
the two vacated panel decisions. See Beverly Enters., W. Va., Inc. v.
NLRB, 136 F.3d 353 (4th Cir. 1998) (hereinafter Glasgow); Beverly
Enters., Va., Inc. v. NLRB, 136 F.3d 361 (4th Cir. 1998) (hereinafter

                     14
Carter Hall). As those opinions cogently demonstrate, the Board's
decisions, properly reviewed, are supported by substantial evidence
and are not contrary to law.

The en banc majority's contrary conclusion is reached by failing to
accord the judicial deference owed both to the Board's construction
of the enigmatic "independent judgment" element of the famously
ambiguous statutory definition of "supervisor" and to the Board's
findings of fact in application of that construction. Instead, as I will
later demonstrate, the majority effectively conducts de novo review of
the Board's decisions, first adopting its own legal construction of the
critical independent judgment requirement, then applying it in plenary
review of the evidence to conclude that the LPN charge-nurses in
these cases were "supervisors" under § 2(11) of the Act.

I do not believe that any licence so to skew normal standards of
judicial review in these cases properly can be found in the justifica-
tions upon which the majority seems to rely. That being so, the nor-
mal standards apply, requiring that deference be accorded both to the
Board's construction of "independent judgment" as a reasonable, not
arbitrary, one and to its findings of fact made in application of that
construction as plausible ones. If that be done, the Board's decisions
that these LPNs are not supervisors were supported by substantial evi-
dence on the record considered as a whole and were not contrary to
law. I would so hold.

I

The real issue in these and comparable LPN-as-supervisor cases
around the circuits concerns the Board's construction of the "indepen-
dent judgment" requirement rather than its raw fact-finding processes
in deciding these cases. For if the Board's construction is upheld as
one owed deference, its findings in application--that the limited
authority exercised (or had) by LPNs over CNAs in these cases did
not involve the use of "independent judgment"--are unassailable.
And, conversely, if the majority's different construction in disregard
of the Board's is applied, its contrary conclusion that independent
judgment was involved, is equally unassailable. 1 I therefore address
_________________________________________________________________

1 That this issue is the decisive one is readily demonstrated by consider-
ing the decisions giving rise to the current post-Health Care circuit con-

                    15
the Board's construction and the deference we owe it as effectively
dispositive of these cases.2

Consider the daunting problem of statutory construction that
always has faced the Board in giving legal meaning to the term "su-
pervisor" for application in these cases. It is a"tough nut" as Judge
Hall pithily put it in the now-vacated panel decision in Glasgow.
Glasgow, 136 F.3d at 359. It begins with Congress's own understand-
able difficulty in defining "supervisor" when, in 1947, it took that cat-
egory of "employee" out of the organizational, representational, and
bargaining protections of the Act. The inevitably ambiguous defini-
tion that emerged as § 2(11) of the Act is one that from the outset has
defied easy administrative and judicial construction and application.
_________________________________________________________________

flict on the question of LPN "independent judgment," hence "supervisor"
status. As noted by the en banc majority, these decisions include on one
side this court's decision in Glenmark Assocs., Inc. v. NLRB, 147 F.3d
333 (4th Cir. 1998), that of the Third Circuit in Passavant Retirement &
Health Center v. NLRB, 149 F.3d 243 (3d Cir. 1998), and of the Sixth
Circuit in Mid-America Care Foundation v. NLRB , 148 F.3d 638 (6th
Cir. 1998), all rejecting Board determinations that LPNs were not super-
visors because they did not exercise independent judgment; and, on the
other side, the decisions of the D.C. Circuit in Beverly Enterprises-
Pennsylvania, Inc. v. NLRB, 129 F.3d 1269 (D.C. Cir. 1997), of the
Eighth Circuit in Beverly Enterprises v. NLRB , 148 F.3d 1042 (8th Cir.
1998), and of the Ninth Circuit in Providence Alaska Medical Center v.
NLRB, 121 F.3d 548 (9th Cir. 1997), all upholding similar Board deter-
minations. While inevitably there are factual distinctions between the
LPN activities vis-a-vis CNAs in these cases, there is a sufficiently com-
mon pattern respecting their assignment, directive, and disciplinary activ-
ities that makes it obvious that the different results turn not on any
significant factual differences, but on the way"independent judgment" is
construed and back of that, on the judicial deference owed the Board's
construction. That this is the actual source of the current circuit split
seems to be tacitly recognized by the en banc majority. (See Maj. Op. in
Carter Hall at 14.)

2 Which is to say that if that construction is applied, the evidence
clearly supports the Board's decisions, as is demonstrated by Judge
Hall's evidence assessment in the two vacated panel opinions--which I
adopt by reference. See Glasgow, 136 F.3d at 359-60; Carter Hall, 136
F.3d at 362-63.

                    16
A supervisor is

          any individual having authority, in the interest of the
          employer, to hire, transfer, suspend, lay off, recall, promote,
          discharge, assign, reward or discipline other employees or
          responsibly to direct them, or to adjust their grievances, or
          effectively to recommend such action, if in connection with
          the foregoing the exercise of such authority is not of a
          merely routine or clerical nature, but requires the use of
          independent judgment.

29 U.S.C. § 152(11).

From this bare text it is not possible to say with confidence much
more than the obvious: that to be a "supervisor" (1) an employee must
have the authority to do at least one of the twelve statutorily enumer-
ated activities vis-a-vis other employees; (2) that the authority to do
so must be held "in the interest of the employer" and (3) that the
authority must be such that its exercise is not of a"merely routine or
clerical nature" but "requires the use of independent judgment." See
NLRB v. Health Care & Retirement Corp. of Am., 511 U.S. 571, 573-
74 (1994) (so parsing the statutory language). The first requirement--
that authority exists--presents no problem of construction (nor, usu-
ally, of application). But the meaning of the additional requirements
that the authority be held in the "interest of the employer" and that it
be such that its exercise requires the use of "independent judgment"
as opposed to being of a "merely routine or clerical nature" surely is
far from plain. What delegated authority from an employer to do any-
thing concerning its business is not presumptively"in the interest of
the employer"--to some extent at least? How "independent" must be
the judgment used in exercising authority over fellow-employees to
make its exercise "not merely routine or clerical in nature?" May not
"routine" and "clerical" activities themselves sometimes require the
use of "independent judgment;" are these inveterate opposites? And
so on.

Confronted with this basic ambiguity in the Act's definition of "su-
pervisor," the Board (and reviewing courts) properly have sought
guidance in relevant legislative history. Doing so, they properly have
recognized that Congress's principal definitional concern was at the

                    17
margins of supervisory authority: with differentiating the lowest level
of true supervisors such as foremen--undoubted members of
management--from their near-relation, the "straw-boss" or "leadman"
who, though frequently exercising delegated authority to direct and
assign fellow employees, was as a practical matter not a part of man-
agement but just another member of the work force. See NLRB v. Bell
Aerospace Co., 416 U.S. 267, 280-81 (1974) (citing S. Rep. No. 89-
105, at 4 (1947), as so indicating legislative intent). Accepting this
indication of Congress's basic policy concern, the Supreme Court
early on recognized its implication that the Board need not consider
every employee who performed some "minor supervisory duties" to
be a § 2(11) "supervisor." See id. at 274-90; see also Marine Eng'rs
Beneficial Ass'n v. Interlake Steamship Co., 370 U.S. 173, 179 n.6
(1962) (agreeing that "gradations of authority" to direct work of oth-
ers in work force were so "infinite and subtle" that Board must have
a "large measure of . . . discretion" in determining who in exercising
such authority was and was not a § 2(11) supervisor) (quoting NLRB
v. Swift & Co., 292 F.2d 561, 563 (1st Cir. 1961)).

Adding to the intrinsic difficulty posed by § 2(11)'s ambiguous
definition of "supervisor" is the contemporaneous amendment
respecting "professional" employees, such as the LPNs in our cases.
At the same time that Congress defined and excluded"supervisors"
from the Act's protections in § 2(11), it defined for continued inclu-
sion "professional" employees. See 29 U.S.C. § 152(12) (definitional
section); id. § 159(b) (limiting Board's discretion to include profes-
sional and non-professional employees in same bargaining unit). Crit-
ically, in defining "professional employee" Congress identified as one
of his hallmarks that he "engage[s] in work. . . involving the consis-
tent exercise of discretion and judgment in its performance[.]" Id.
§ 152(12) (emphasis added). Inescapably, this§ 2(12) definition of
the included professional juxtaposed with the § 2(11) definition of the
excluded supervisor gave rise to a "tension" between the two that fur-
ther exacerbated the problem of construing § 2(11). See NLRB v.
Yeshiva Univ., 444 U.S. 672, 686 (1980) (so recognizing). Although
the Supreme Court has rejected the contention that this "tension"
requires that professional employees be distinguished from other
employees "for purposes of the definition of supervisor," see Health
Care, 511 U.S. at 581, the tension nevertheless remains to challenge
the Board and reviewing courts in construing § 2(11). The reality

                    18
remains that professional employees' "consistent exercise of discre-
tion and judgment in [the] performance of[their work]," 29 U.S.C.
§ 152(12), invariably will include the exercise of authority to "assign"
and "responsibly . . . direct" the activities of those less-skilled
employees who traditionally act as "elbow assistants" in performing
professionals' assigned work. See NLRB v. Res-Care, Inc., 705 F.2d
1461, 1465 (7th Cir. 1983) (Posner, J.) (citing as examples the law-
yer's secretary, the teacher's aide, the doctor's nurse, and the nurse's
aide). And, it remains inescapable that unless such professional
employees are nevertheless not considered on that account alone to be
supervisors under the § 2(11) definition, then Congress's intent cate-
gorically to include them in the Act's protections will be effectively
undercut.

Seeking to accommodate the definitional tension, the Board first
thought the answer could properly be found in § 2(11)'s "interest of
the employer" requirement. In the specific context of LPNs exercise
of assignment and work direction authority over CNAs, the Board
took the adjudicative position that "a nurse's direction of less-skilled
employees, in the exercise of professional judgment incidental to the
treatment of patients, is not authority exercised`in the interest of the
employer.'" See Health Care, 511 U.S. at 574 (so characterizing
Board's adjudicative position). Rather, the Board ruled, in affirming
an ALJ's decision, that in giving this sort of direction, the LPNs'
supervisory activities did not "equate to responsibly . . . direct[ing]
the aides in the interest of the employer," their"focus" instead being
"on the well-being of the residents rather than of the employer." Id.
at 575 (quotation and emphasis omitted). In Health Care, the
Supreme Court rejected this construction, holding that it was based
upon a "false dichotomy" between acts taken in employer interests
and acts taken in patient interests. See id. at 577.3
_________________________________________________________________

3 One may wonder whether the "dichotomy" identified by the Court
reflected the Board's actually intended adjudicative position. The Court
interpreted the Board's position as an either/or proposition: one either
acts in the employer's interest or in the customer/client/patient's interest.
That is not only a "false" dichotomy but so clear a loser that it is difficult
to believe it was what the Board actually intended. Nevertheless, it is
what the Court (understandably) perceived. Perhaps, as its later adjudica-
tive positions seem to suggest, the Board's intended distinction was

                     19
Rebuffed in its "interest of the employer" construction, the Board
remained persuaded that in faithfulness to underlying congressional
policy as reflected in relevant provisions of the Act and legislative
history "supervisor" must be construed in a way that did not categori-
cally exclude LPNs from the Act's protections by virtue of their typi-
cal oversight activities in relation to CNAs. And, it properly
understood Health Care not to preclude construction of other parts of
§ 2(11) that would have that effect. See Health Care, 511 U.S. at 583-
84 (noting that decision concerned only "interest of the employer"
requirement).

Accordingly, in these and comparable post-Health Care LPN-as-
supervisor cases around the circuits, the Board now has taken the
alternative adjudicative position that the supervisory authority typi-
cally exercised by LPNs over CNAs is not exercised with "indepen-
dent judgment" as contemplated by § 2(11). Specifically, the Board
has taken the position that the judgment exercised by LPNs in exer-
cising their incidental4 supervisory authority over CNAs is not the
"independent judgment" concerned with management prerogatives
that is contemplated by § 2(11), but is more properly viewed as "pro-
fessional judgment" exercised in getting their assigned work done
with the assistance of CNAs employed specifically for that purpose.
Obviously (though not always expressly) applying such a construction
of the term, the Board in recent cases consistently has upheld ALJ
_________________________________________________________________

between supervisory activities aimed simply at getting the health care job
done in ways not inimical to basic labor-relations interests of the CNAs,
and supervisory activities involving basic "management prerogatives"
likely to be at odds with CNA interests, i.e. , "in the employer's interest"
as opposed to theirs.

I mention this only as it may bear upon the rationality of the Board's
various efforts to construe, as a matter of delegated policy choice, this
and other ambiguous elements of the § 2(11) definition of "supervisor."

4 In the typical pattern of LPN charge-nurse activities revealed in these
cases, they spend the vast majority of their time on duty doing exactly
what the CNAs do--directly attending to patients' basic medical and per-
sonal hygiene needs. (See J.A. 179 (Decision and Direction of Election
in Carter Hall) ("85% of their workday"); id. at 462 (Decision and Direc-
tion of Election in Glasgow) ("significant amount of their time").)

                    20
findings that the traditional pattern of LPN charge-nurse supervisory
activities vis-a-vis CNAs exemplified in Glasgow and Carter Hall fall
on the "routine or clerical" side rather than the "independent judg-
ment" side. See supra note 1 (citing cases). As indicated, it is unas-
sailable that if that construction is a valid one, the Board's findings
in applying it in these cases must be upheld as supported by substan-
tial evidence.

We owe that construction deference unless we can declare it "arbi-
trary [or] capricious" within the meaning of the Administrative Proce-
dure Act ("APA"). See 5 U.S.C. § 706. And, more particularly, we
owe it deference as a classic example of agency construction of an
ambiguous provision, see Health Care, 511 U.S. at 579 (so character-
izing "independent judgment"), of a statute with whose enforcement
the agency is entrusted, unless we cannot say of it even that it is a
"permissible construction." Chevron USA Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837, 842-43 (1984).5

I do not see how the Board's construction and application of the
term in these cases possibly could be declared "arbitrary [or] capri-
cious," even were we to think it wrong-headed, or misguided, or bad
statutory "interpretation," or the like. On the contrary, I am satisfied
that it is easily a "permissible construction" of a definitional provision
whose ambiguity--overall and in particular--bespeaks Congress's
deliberate delegation to the Board of a wide range of discretion in
making the difficult policy choices required to differentiate "employ-
ees" from "supervisors" at the margins in particular work-forces. See
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951) (admon-
ishing that reviewing "court[s] may [not] displace the Board's choice
between two fairly conflicting views, even though the court would
justifiably have made a different choice had the matter been before it
de novo").

The LPN charge-nurse of the pattern revealed in these cases is pre-
cisely in that marginal area. Her principal activity--the direct, hands-
_________________________________________________________________

5 The Board's statutory construction by adjudication is entitled, where
otherwise due, to Chevron-deference. See Edward J. DeBartolo Corp. v.
Fla. Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 574
(1988).

                     21
on care of medical patients--is the end-product of her employer's
business. She does everything in the final delivery of that product that
anyone in the work-force does. In that respect she is quintessentially
just a member of the work-force gang--as surely as if she were on
the final assembly line in a widget-producing factory.

She falls in the marginal area only because she does not act alone
in the final delivery of the product. CNAs assist her in that effort, and
she has and exercises some authority in assigning, directing, and mon-
itoring their performance in giving the "aid" to her that is their func-
tion. She therefore does have some supervisory authority, and though
this alone does not make her a § 2(11) supervisor, see Bell Aerospace
Co., 416 U.S. at 279-83, it must of course be taken into account in
determining whether she is.

Finally, there is the fact that in both her primary work activity and
her incidental supervisory activity, the LPN charge-nurse functions as
a "professional." This does not prevent her being found a § 2(11)
supervisor nor even require that a different test of supervisor status be
applied to her under § 2(11), see Health Care, 511 U.S. at 581. But,
it does require that Congress's express direction that professional
employees remain under the Act's organizational protections notwith-
standing their "consistent exercise of discretion and judgment in [per-
forming their work]" be also taken into account.

Given the marginal nature of the LPN charge-nurse's primary work
activity and incidental supervisory function in the classic pattern of
these cases, the Board's construction of "independent judgment" for
application to them cannot be declared "arbitrary[or] capricious"
under the APA. See 5 U.S.C. § 706. On the contrary, it is an emi-
nently permissible construction of this ambiguous provision under
Chevron. Emphasizing the incidental character of the charge-nurses'
supervisory authority over CNAs in attending to a shared operational-
level duty of their employment, the Board's construction simply
reflects an underlying assessment that as a practical matter these LPN
charge-nurses are more worker--at most no more than "straw-boss"
--than they are "foreman" in these health-care industry work-forces.
That construction should therefore be upheld as one owed deference
by this court and the findings made by the Board in applying it upheld
as supported by substantial evidence.

                     22
II

As earlier asserted, the majority's contrary conclusion is reached
by declining to accord the Board's decisions the deference normally
commanded by APA § 706 and Chevron, instead effectively review-
ing the Board's decisions de novo, both as to legal conclusions and
factual findings. The majority never says that this is its process, nor
even expressly acknowledges the relevance of APA§ 706 and
Chevron to that process, but that this was effectively its process is
evident from the analysis described in its opinion and from the result
reached.

First off, the majority simply disregards the Board's construction
of "independent judgment," never asking the hard questions about it
that are commanded by the deferential "arbitrary or capricious" stan-
dard of APA § 706 and the "permissible construction" standard of
Chevron. Instead, purporting to find in the Board's decisions on LPN
supervisor status an "irrational inconsistency" that apparently disenti-
tled its construction to any deference, the majority simply adopts de
novo its own interpretation of what it seemed to treat as the term's
plain statutory meaning. And the construction it adopts is one so strin-
gent in formulation that under it all exercises of supervisory authority
except those involving no discretion would appear to involve "inde-
pendent" judgment. According to the majority, to exercise authority
"with `independent judgment' mean[s] that it must be exercised in a
non-ministerial way to achieve management goals." If "ministerial" is
given its ordinary legal meaning in this construction, only supervisory
activities carried out under rigidly prescribed guidelines leaving no
room for discretion--that is, imposing "ministerial" duties--could be
found not to involve independent judgment. See Black's Law
Dictionary 996 (6th ed. 1990) (defining "ministerial duty").

Then, without any reference to the deferential review of factual
findings commanded by the substantial evidence standard, see
Universal Camera Corp., 340 U.S. at 488, the majority describes its
fact-finding review function as being to "determine whether the facts
of record fulfill the statutory requirements of`supervisor,'" which
include of course the majority's construction of"independent judg-
ment." Inevitably then, reviewing directly the"facts of record" under
its own construction of "independent judgment," the majority

                    23
concludes--in what has all the appearance of raw fact-findings--that
the LPN charge nurses are supervisors under the NLRA.

We of course cannot know what result the majority would have
come to had it carefully identified and reviewed the Board's quite dif-
ferent legal construction with proper deference rather than simply
imposing its own much different one. Nor can we be sure that it
applied the construction it posited to the "facts of record" as strin-
gently as its literal formulation suggests it might have. We can be
sure, however, of several things about the process it purported to fol-
low.

The first is that the court properly could not simply disregard the
Board's construction. That construction was entitled to recognition
and deferential review as the necessary first, and likely dispositive,
step in the process.6 The next is that the majority would have faced
a formidable--I think impossible--task in explaining why the
Board's construction was not entitled to deference under § 706 of the
APA and Chevron, even if it were thought that the majority's more
stringent construction also could pass muster under those standards.
The last is that the majority's construction of"independent judg-
ment," if applied with anything approaching the stringency its "minis-
terial" standard suggests, would make it almost impossible ever to
find any exercise of supervisory authority not one involving "indepen-
dent judgment." And that is at odds with the Supreme Court's recog-
nition that not all exercises of supervisory authority need be found by
the Board to make one a § 2(11) supervisor. See Bell Aerospace, 416
U.S. at 279-83.

This refusal to accord normal deference to the Board's construction
of "independent judgment" not only leads to what I believe are wrong
results in these cases, it creates bad and troublesome precedent for
_________________________________________________________________

6 A recent Supreme Court decision provides an object lesson in the
judicial obligation to recognize and accord deferential review to even
facially counterintuitive Board rules as the necessary first step in the "ar-
bitrary [or] capricious" review commanded by APA § 706. See
Allentown Mack Sales & Service, Inc., 116 S. Ct. 818, 821-23 (1998)
(finding on basis of rigorous, pragmatic review of"puzzling policy" of
Board rule, that it was not, however, "arbitrary[or] capricious").

                     24
future NLRB (and general agency) review in this circuit. Because of
the latter consequence, I believe it important to point out wherein I
think the majority strays from proper administrative agency review
principles.

Consider first the authority relied upon by the majority for the
clearly implied proposition that a course of inconsistency in Board
decisions on a particular issue bespeaks "policy bias" which then dis-
entitles later Board decisions on that issue to normal deference by rea-
son of the demonstrated irrationality of the Board's legal position.
Asserting that the Board's recent "shift [of] . . . position" on LPN-
supervisor status "has prompted widespread speculation that the
Board's decisions on this subject are based not on the [the Act's defi-
nition of supervisor) but on a `policy bias'," the majority cites in sup-
port of that ominous suggestion four judicial decisions: that of the
Supreme Court in Health Care; that of the Sixth Circuit in Caremore,
Inc. v. NLRB, 129 F.3d 365 (6th Cir. 1997); and two of this court in,
respectively, NLRB v. St. Mary's Home, Inc., 690 F.2d 1062 (4th Cir.
1982), and Glenmark Associates, Inc. v. NLRB, 147 F.3d 333 (4th Cir.
1998). But none of those decisions, including those of this court in St.
Mary's and Glenmark, provides valid support for the assertion.

In the passage quoted from Health Care, the Supreme Court is not
adverting to any inconsistency of results in a series of Board decisions
on LPN charge-nurse status, but simply to the "inconsistency" of the
Board's construction of "in the employer's interest" with the statutory
language and Court precedent in the very case before the Court. Simi-
larly, the Court's reference to a "shift [of] ground" in the Board's
position has not to do with any inconsistency of Board decisions, but
only with a "shift" by the Board from reliance on statutory construc-
tion to non-statutory arguments in the very case before the Court. See
Health Care, 511 U.S. at 580. Health Care is not, therefore, about
forfeited deference because of a course of inconsistent Board deci-
sions, but about perceived error of statutory construction in the case
at hand under normal standards of agency review.

Neither, in the passage cited from Caremore, is the Sixth Circuit
adverting to a series of inconsistent prior Board LPN-as-supervisor
decisions. Instead, the court is faulting a Board refusal in the very
case before the court to follow what the court considers settled circuit

                    25
law on LPN supervisor status. See Caremore, 129 F.3d at 370-71.
Neither, therefore, is Caremore a decision about forfeited deference
by reason of previous inconsistency of decisions, but simply about
what the court considers to be defiance of settled circuit law in the
very case before it.

When we turn to the two decisions of this court on which the
majority relies for the proposition, we do find the proposition asserted
but not, I am satisfied, with any authority or valid basis in administra-
tive law. The proposition first appears in the 1982 split panel decision
in St. Mary's Home. There, after reciting the Universal Camera
maxim that under the "substantial evidence" standard Board orders
may be denied enforcement when the reviewing court is unable on the
basis of the whole record to find a Board decision supported by sub-
stantial evidence, the majority opined:

        [T]his should be particularly true when the Board is deter-
        mining supervisory status because of the inconsistency in
        the Board's application of the statutory definition and of the
        factors to be used in determining such application. So mani-
        fest has this inconsistency been that a commentator recently
        has aptly observed that "the Board has [so] inconsistently
        applied the [statutory] definition" of supervisor as to cause
        one necessarily to speculate "that the pattern[of Board deci-
        sions on supervisory status] displays an institutional or pol-
        icy bias on the part of the Board's employees" as illustrated
        by a practice of adopting that "definition of supervisor that
        most widens the coverage of the Act, the definition that
        maximizes both the number of unfair labor practice findings
        it makes and the number of unions it certifies." Note, The
        NLRB and Supervisory Status: An Explanation of Inconsis-
        tent Results, 94 Harv. L. Rev. 1713 at 1713-14 and 1721
        (1981). For this reason, courts must carefully scrutinize the
        Board's findings and the record on supervisory status.7
_________________________________________________________________

7 In this last quoted sentence, St. Mary's Home expressly adopted a
review standard facially less deferential than that normally commanded
on the basis that inconsistency bespeaking "policy bias" had been dem-
onstrated to the court's satisfaction. For whatever reason, the majority
here does not expressly invoke that critical aspect of the St. Mary's
Home decision, but obviously makes the same assumption: that inconsis-
tency bespeaking policy bias diminishes (or completely abolishes) the
deference ordinarily commanded in agency review.

                     26
St. Mary's Home, 690 F.2d at 1067.

The majority opinion in Glenmark, a later split panel decision on
LPN supervisory status, then simply picked up on the St. Mary's
Home observations in the course of a lengthy footnote devoted to
reviewing and criticizing the Board's LPN-as-supervisor decisions.
See Glenmark, 147 F.3d at 339 n.8.8 Glenmark drew on no other
authority than St. Mary's Home for the proposition that inconsistency
of prior decisions reveals a policy bias that disentitles a Board deci-
sion under current review to normal deference.

It thus appears that the majority's no-deference position in these
cases simply emerged out of whole cloth in the St. Mary's Home
court's assumption that the Board's inconsistency on the subject of
LPN supervisor status revealed a "policy bias" that warranted the
position. I do not believe the position has any support in settled
administrative law nor--for what it is worth--in the Harvard Law
Review Note on whose assumptions of inconsistency and, from that,
of "policy bias," the St. Mary's Home court drew. Accordingly, I
would take the occasion of this en banc rehearing to pull back from
any implication from St. Mary's Home and Glenmark that as a general
proposition NLRB decisions on supervisor status in general or LPN
supervisor-status in particular are not entitled to the normal deference
commanded by 5 U.S.C. § 706 and Chevron .
_________________________________________________________________

8 Several passages in that footnote bear noting as indications of the
extent to which the Glenmark court's assumption of Board "policy bias"
necessarily influenced the deference with which it reviewed the Board's
decision in that case. The note opens with the observation that "This
issue of the supervisory status of nurses serves as another example of the
NLRB's continuing effort to modify the plain language of § 2(11)." Id.
(emphasis added). Later, the Board's post-Health Care construction of
"independent judgment" is characterized as an adversarial litigation posi-
tion taken when the Board "began this latest litigation--attacking the
supervisory status of nurses." Id. (emphasis added). And later there
appears the suggestion that "[c]redibility is as important to an agency
appearing before us as it is to any other litigant", id. (emphasis added),
followed by citations to several recent decisions of this court, all since
1997, in which the court is said to have "criticized the Board's question-
able positions," hence, presumably, its "credibility" as a "litigant." Id.

                    27
Take first the assumption of inconsistency of prior decisions on
which the further assumption of pro-union policy bias is rested. The
only "inconsistency" of which I am aware that is generally understood
in administrative law to warrant a withholding of normal deference is
that involving an unexplained shift of position on the very issue under
review. See Atchison, Topeka & Santa Fe Ry. Co. v. Wichita Bd. of
Trade, 412 U.S. 800, 808 (1973); see generally Kenneth Culp Davis
& Richard J. Pierce, Jr., Administrative Law Treatise § 11.5 at 206
(1994) ("The dominant law clearly is that an agency must either fol-
low its own precedents or explain why it departs from them.").

In the cases we review, the Board's construction of"independent
judgment" involved no such unexplained change of position. As indi-
cated, neither Health Care nor Caremore had held that the Board's
LPN-as-supervisor decisions involved such an unexplained change of
position. And when one looks independently at the course of Board
decisions on the subject, they do not. The only shift in legal position
involved in those decisions was from rejected reliance on "interest of
the employer" to reliance on "independent judgment" as the element
lacking in the "supervisor" definition. To shift positions between
alternative grounds for decision (here, alternative grounds of statutory
construction) is a time-honored practice in the decisional process, and
that one here was adequately explained in the Board's post-Health
Care decisions.9
_________________________________________________________________

9 Incidentally, the "inconsistency" identified in the Harvard Law
Review Note relied upon in St. Mary's Home was not this sort of shift-
of-position inconsistency, but a perceived inconsistency between the
Board's construction of "supervisor" in "bargaining unit" cases (such as
those before us) and its construction in "unfair labor practice" cases (such
as that in St. Mary's Home). The note author suggested that this inconsis-
tency's explanation lay in the fact that the Board's (ironically) consistent
pattern of decisions in each of the two categories, though inconsistent
with each other, both yielded pro-union or pro-labor results. See 94 Harv.
L. Rev. at 1718-21. Interestingly, to the extent the Note has any rele-
vance for our purposes, the author's suggested remedy for that inconsis-
tency was not any judicial or statutory alteration of the normal standard
of judicial review, which was positively rejected as a proper remedy, but
a cessation of using the § 2(11) definition of "supervisor" in certain "un-
fair labor practice" cases, where it was suggested that common law
agency rules should apply. Id. at 1728-31.

                    28
To the extent that the majority relies on the St. Mary's Home
court's assumption of Board "policy bias" as an independent basis for
withholding deference, I do not believe that any accepted principle of
administrative law authorizes a judicial refusal to apply normal stan-
dards of agency review as a means of countering assumed agency
bias. The majority cites no authority to that effect other than that
asserted in our St. Mary's Home and Glenmark decisions. The most
relevant Supreme Court authority on the general subject actually
points in the other direction: requiring that courts accept and accom-
modate the reality that agencies must be able to adopt policies reflect-
ing ideological policy "biases" of the currently sitting administration.
See Pauley v. BethEnergy Mines, Inc., 501 U.S. 680, 696 (1991)
(emphasizing necessity that deference be so informed). As the Court
put the point in Chevron:

          While agencies are not directly accountable to the people,
          the Chief Executive is, and it is entirely appropriate for this
          political branch of the Government to make such policy
          choices--resolving the competing interests which Congress
          itself either inadvertently did not resolve, or intentionally
          left to be resolved by the agency charged with the adminis-
          tration of the statute in light of everyday realities.

Chevron, 467 U.S. at 865-66; see also Blackburn v. Reich, 79 F.3d
1375, 1382 (4th Cir. 1996) (Williams, J., dissenting) (observing that
because of the deference owed agency interpretations based on policy
considerations of the elected branches, "`federal judges--who have
no constituency--have a duty to respect legitimate policy choices
made by those who do'") (quoting Chevron, 467 U.S. at 866).

Common sense and logic point in the same direction. Only uncon-
trollable mischief can result from courts presuming, on the basis of
some perceived policy bias in a course of agency decisions, to confer
a general pariah status upon that agency. How long would it persist?
Must reinstatement be somehow "earned" by the agency to entitle it
once again to normally deferential review? How, as a practical--and
legally enforceable--matter could it be "earned?" Would not any
deliberate attempt to do so necessarily compromise the integrity of the
agency's quasi-judicial function?

                    29
More critically, the normal standards of review, evenly applied
case-by-case, are as adequate to correct error induced by "policy bias"
as by any other cause. Put otherwise, only policy bias that induces
error detectible under normal review standards--arbitrary or capri-
cious legal conclusions or findings not supported by substantial
evidence--are, and need be, of any concern to reviewing courts. Any
bias having that effect will adequately reveal itself in even-handed
applications of the normal standards. Cf. NLRB v. Pittsburgh Steam-
ship Co., 337 U.S. 656, 659-60 (1948) (holding, in rejecting conten-
tion that Board findings must be rejected because of revealed ALJ
bias, that courts could properly reject only those findings that carried
their "own death wound" by reason of decisional bias).

In sum, I think there is no authority in settled administrative law
nor basis in sound administrative law principles for the majority's
apparent belief that courts may disregard normal standards of deferen-
tial agency review whenever a course of agency decisions persuades
them of agency policy bias on a matter at issue. In relying upon St.
Mary's Home and Glenmark in which that position is flatly adopted
and applied in review of Board decisions, the majority perpetuates
bad precedent for this circuit.10 Judge Murnaghan, Judge Ervin, Judge
Michael and Judge Motz join in this dissent.
_________________________________________________________________

10 Because I would uphold the Board's determination that the LPN
charge-nurses in these cases are not § 2(11) supervisors, I would also
have to address the contention that in refusing to allow cross-
examination of union members respecting their pro-union bias, the Board
denied the employers due process. I would reject that contention for rea-
sons given in Judge Hall's vacated panel opinion in Glasgow. See
Glasgow, 136 F.3d at 360-61.

                    30